DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 12/13/2021, with respect to the rejections under 35 USC 102, 103, & 112 for claims as outlined in the office action mailed 09/14/2021. Accordingly, applicant’s remarks have been fully considered and are persuasive. In light of the Applicant’s arguments and amendments to the claims, the previous rejections made under 35 USC 112, 102, and 103 have been withdrawn. Applicant also presents new independent claim 67, along with new dependent claims 68-70, that corresponds to the amendments as discussed during the interview conducted on 11/17/2021, of which the recited subject matter is differentiated over the prior art.
Allowable Subject Matter
Claims 1-7, 9, 12-14, 17-20, 22, 25 and 63-70 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, solely or in combination, fails to disclose following patentable limitations of the applicant claim and disclosed invention:
The computer-assisted medical system and method performed by a computing system, both of which comprise using a fiducial marker including a shape sensor that is positioned in a known configuration within a surgical coordinate space, the known configuration of the fiducial marker is used to calculate an amount of 
The method performed by a computing system which comprises using a fiducial marker including a shape sensor that is positioned in a known configuration within a surgical coordinate space, then, a configuration of the fiducial marker within the surgical coordinate space is received that is then used, together with the known configuration, to develop a calibration model of the fiducial marker in the surgical coordinate space. The calibration model is determined by a set of parameters of the fluoroscopic imager in the surgical coordinate space which include at least one of a focal length, a projection center, pixel scales, rotation of the fluoroscopic imager, or translation of the fluoroscopic imager. Then, a pose of the fiducial marker in the surgical coordinate reference frame can be determined from the registration of a fluoroscopic imager reference frame to a surgical coordinate reference frame of the surgical coordinate space.
The present invention provides systems and techniques for minimizing errors associated with pose estimation and calibration of imaging systems to surgical .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The follow is prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Amiri (US20190320995) discloses tracked mobile x-ray imaging equipment is used to produce single or stereo long calibrated views of the anatomy of a patient on the operating table. The calibration disclosed by Amiri provides parameters of a transformation (“transformation parameters”) that relate inputs (such as a position determined by an external tracking system and/or joint positions of the C-arm) to the position and orientation of the X-ray source and detector, but fails to disclose calculating an amount of distortion at each pixel in the first intraoperative fluoroscopic image data of the fiducial marker, correcting the amount of distortion in the first intraoperative fluoroscopic image data using the calibrated model; and the calibration model being determined from a set of parameters that includes at least one of a focal length, a projection center, pixel scales, rotation of the fluoroscopic imager, or translation of the 
Zheng et al. (US9743892) discloses a method which includes a calibration step used to correct the geometric image distortion and to estimate the projection parameters of the x-ray apparatus (e.g. C-arm), however the distortion correction disclosed by Zheng et al. is performed by automatically estimated displacement vector by interpolated regions between fiducial markers and fails to disclose calculating an amount of distortion at each pixel in the first intraoperative fluoroscopic image data of at least one fiducial marker and correcting the amount of distortion in the first intraoperative fluoroscopic image data using the calibrated model. The model determined by Zheng et al. used for calibration is a statistical model for the distortions of the fiducial projections due to the earth magnetic field and eventually other (local) influences, and is not a model determined from a set of parameters that includes at least one of a focal length, a projection center, pixel scales, rotation of the fluoroscopic imager, or translation of the fluoroscopic imager.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793